Case 8:18-cv-01041-GJH Document 167-18 Filed 06/14/19 Page 1 of 4

A-17
“RE Address & Entity for Invoice.msg”
Case 8:18-cv-01041-GJH Document 167-18 Filed 06/14/19 Page 2 of 4

Jon Matthews

From: Stephanie Edelman <Stephanie@stephanieedelman.com>
Sent: Tuesday, September 01, 2015 5:01 PM

To: ‘Tom Hofeller'

Subject: RE: Address & Entity for Invoice

Of course, totally understand! I've sent your invoice for processing to our accountant. Let me know if there's anything
else.

Best,
Stephanie

From: Tom Hofeller [mailto:celticheal@aol.com]

Sent: Tuesday, September 01, 2015 4:58 PM

To: Stephanie Edelman <Stephanie@stephanieedelman.com>
Subject: RE: Address & Entity for Invoice

Thank you so much. It's just that | have to keep my public statements simple outside of the expert court witness work |
do.

From: Stephanie Edelman [mailto:Stephanie@stephanieedelman.com]
Sent: Tuesday, September 01, 2015 3:22 PM

To: celticheal@aol.com<mailto:celticheal@aol.com>
Subject: Re: Address & Entity for Invoice

Absolutely, that is fine, and just to reiterate at this point the only intention with the Beacon is to use it as the vehicle to
fund the report-- there are no immediate plans to publish anything on this report in the Beacon. If there were down the
road, we would certainly discuss with you before proceeding. Sorry for any inconvenience or undue stress this has
caused!

Sent from my Verizon 4G LTE Smartphone

no---- Original message------
From: Tom Hofeller

Date: Tue, Sep 1, 2015 3:15 PM
To: Stephanie Edelman;

Subject:RE: Address & Entity for Invoice

How about the commitment on attribution?
Case 8:18-cv-01041-GJH Document 167-18 Filed 06/14/19 Page 3 of 4

From: Stephanie Edelman [mailto:Stephanie@stephanieedelman.com]
Sent: Tuesday, September 01, 2015 12:17 PM

To: celticheal@aol.com<mailto:celticheal@aol.com>

Subject: Re: Address & Entity for Invoice

Yes, you are correct --that is the purpose of the report and I'll relay all this info to my boss. He had just mentioned in
passing yesterday the possibility of a media write up as an afterthought , but that was not the purpose of the report and
| highly doubt that will even be pursued--but regardless the Beacon is the entity we will pay from. Hope this helps, and
or course we are happy to discuss further!

Sent from my Verizon 4G LTE Smartphone

wo---- Original message------
From: Tom Hofeller

Date: Tue, Sep 1, 2015 12:12 PM
To: Stephanie Edelman;

Subject:RE: Address & Entity for Invoice

Stephanie:

When | undertook this project | understood that the purpose of the report was to inform a decision on the part of your
client regarding a funding decision for the Evenwel Plaintiffs. Understanding this, | did the report for that purpose. If|
had known that a media source was involved, which | didn't, | would have required an understanding as to the use of the
information.

| am OK with your use of this report as long as there is a prior agreement on attribution. My position is that the report
would not be attributed either directly or indirectly. Perhaps we need to discuss this.

| do not feel that any of the information, in general, will be any surprise to interested parties, except for the original
stated reason for which it was commissioned. | trust we can easily agree on this issue.

My invoice is attached.
Tom

From: Stephanie Edelman [mailto:Stephanie@stephanieedelman.com]
Sent: Monday, August 31, 2015 4:38 PM

To: 'Tom Hofeller'

Subject: RE: Address & Entity for Invoice

Hi, that was not the initial purpose of the report, which is to inform our principal's decision whether or not to fund a
group handling the Evenwel lawsuit, although my boss mentioned it as a possibility that the Beacon could write
something up on it, but would that problematic? Please let me know if so!

2
Case 8:18-cv-01041-GJH Document 167-18 Filed 06/14/19 Page 4 of 4

From: Tom Hofeller [mailto:celticheal@aol.com]

Sent: Monday, August 31, 2015 3:58 PM

To: Stephanie Edelman <Stephanie @stephanieedelman.com<mailto:Stephanie@stephanieedelman.com>>
Subject: RE: Address & Entity for Invoice

Is this report going to be used as a basis for an article in the Free Beacon?

From: Stephanie Edelman [mailto:Stephanie@stephanieedelman.com]
Sent: Monday, August 31, 2015 2:40 PM

To: 'Tom Hofeller'

Subject: Address & Entity for Invoice

Hi, Tom,
You can invoice us the Washington Free Beacon, at 1000 Wilson Boulevard, Suite 2600, Arlington, VA 22209. If electronic

invoice is easiest, you're welcome to send it directly to me. If you want to mail a hard copy, you can address it to my
attention. Let me know if you have any questions. Many thanks again for such a detailed report!

Best,
Stephanie

 

Confidentiality Notice:

The information contained in this e-mail and any attachments may be legally privileged, proprietary and/or confidential.
If you are not an intended recipient, you are hereby notified that any use, copying, disclosure or distribution of all or any
portion of this e-mail and any attachment is strictly prohibited. If you received this e-mail in error, please notify the
sender, permanently delete the e-mail and any attachments, and destroy all hard copies immediately.

No warranty is made as to the completeness or accuracy of the information contained in this communication. Any views
or opinions presented are those of only the author and do not necessarily represent those of any entity with which the
sender may be affiliated in any capacity. This communication is for information purposes only and should not be
regarded as an offer, solicitation, coordination or endorsement of any kind.

Thank you.
